Case 3:19-cv-00442-TJC-JBT Document 58 Filed 01/28/21 Page 1 of 7 PageID 727




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   JACARA MONIQUE GARTRELL,
   on behalf of Herself and all others
   similarly situated,

         Plaintiff,

   v.                                               Case No. 3:19-cv-442-J-32JBT

   J.J. MARSHALL & ASSOCIATES,
   INC.,

         Defendant.


                                      ORDER

         This case is before the Court on Plaintiff’s Combined Motion to Modify

   the Scheduling Order and for Leave to Amend the Complaint. (Doc. 53). In the

   Motion, (Doc. 53), Plaintiff Jacara Monique Gartrell seeks leave to amend her

   complaint to include further allegations of her injuries after the deadline to

   amend pleadings has passed.

         The parties’ deadline to amend pleadings set in the Phase I Case

   Management and Scheduling Order and Referral to Mediation, (Doc. 17), was

   December 16, 2019. As class certification proceedings were underway in

   Gartrell’s case in July 2020, the Eleventh Circuit decided Trichell v. Midland

   Credit Mgmt., Inc., 964 F.3d 990 (11th Cir. 2020). Trichell declared that a

   plaintiff alleging a violation of the Fair Debt Collection Practices Act (“FDCPA”)
Case 3:19-cv-00442-TJC-JBT Document 58 Filed 01/28/21 Page 2 of 7 PageID 728




   must allege a concrete injury beyond the bare FDCPA violation to have Article

   III standing. Id. at 1005. Gartrell requests permission to amend the Court’s

   Scheduling Order (Doc. 17) to accept filing of her amended complaint that seeks

   to strengthen her standing allegations in light of Trichell. (Doc. 53).

   I.    BACKGROUND

         Gartrell alleges that Defendant J.J. Marshall & Associates, Inc. violated

   the FDCPA and the Florida Consumer Collection Practice Act (“FCCPA”) by

   sending her a collection letter without being a registered debt collector in

   Florida. (Doc. 1). In April 2020, this Court denied J.J. Marshall’s Motion for

   Summary Judgment and set a hearing on Gartrell’s Motion for Class

   Certification for July 23, 2020. (Doc. 36). On July 9, 2020, J.J. Marshall

   submitted a Notice of Supplemental Authority regarding the Eleventh Circuit’s

   recent decision in Trichell. (Doc. 43). The same day, the Court ordered briefing

   on whether Gartrell had standing in light of Trichell. (Doc. 44). Both parties

   filed briefs on that topic. (Docs. 45, 48). Subsequently, the Eleventh Circuit and

   district courts, as well as other circuits, issued decisions applying and

   elaborating on Trichell, supplemental authority of which the parties diligently

   advised the Court. (Docs. 49, 50, 51, 55, 56, 57).




                                           2
Case 3:19-cv-00442-TJC-JBT Document 58 Filed 01/28/21 Page 3 of 7 PageID 729




   II.   DISCUSSION

         A. Gartrell’s Motion to Modify the Scheduling Order1

         A motion to amend a pleading after the Court-set deadline has passed

   should be granted “for good cause and with the judge’s consent.” Fed. R. Civ. P.

   16(b)(4). The extension should be granted if the existing deadline “cannot

   reasonably be met despite the diligence of the party seeking the extension.” Id.

   (advisory committee's note to 1983 amendment).

         Here, Gartrell requested leave to amend within a reasonable time after

   the Eleventh Circuit handed down new jurisprudence on standing related to her

   case, including Trichell in July 2020, (Doc. 43), and Muransky v. Godiva

   Chocolatier, Inc., 979 F.3d 917 (11th Cir. 2020), in October 2020, (Doc. 52). As

   Gartrell notes, when she initially filed her complaint and prepared for class

   certification, “it [was] undisputed that [she] had alleged all that was needed for

   Article III standing under the then controlling 11th Circuit law.” (Doc. 54 at 3).

   She was diligent about preparing for the class certification hearing, and

   complied with the Court’s order to brief the standing issues related to her case.

   See Docs. 45, 50. The Eleventh Circuit’s decision in Trichell and subsequent




         1The Court vacated remaining deadlines in the Case Management and
   Scheduling Order (Doc. 17) on February 7, 2020, when the deadline to amend
   pleadings had already passed. (Doc. 27).


                                           3
Case 3:19-cv-00442-TJC-JBT Document 58 Filed 01/28/21 Page 4 of 7 PageID 730




   developments in case law are sufficient good cause upon which to modify the

   scheduling order and permit late amendment of Gartrell’s pleading.

         B. Gartrell’s Motion for Leave to Amend

         Federal Rule of Civil Procedure 15(a)(2) requires district courts to “freely

   give leave [to amend a pleading] when justice so requires.” The Eleventh Circuit

   has a “strong preference” for granting leave to amend. Domke v. MRS BPO,

   LLC, No. 8:19-CV-1442-T-36AEP, 2020 WL 513807, at *5 (M.D. Fla. Jan. 31,

   2020); see Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999)

   (“[U]nless there is a substantial reason to deny leave to amend, the discretion

   of the district court is not broad enough to permit denial.”) (quoting Dussouy v.

   Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)) (alteration in original).

   Gartrell has properly moved for leave to amend, and there is no substantial

   reason to deny it.2

         Denial of leave to amend is justified when the amended complaint is still

   subject to dismissal. Burger King, 169 F.3d at 1320. Gartrell’s amended

   complaint alleges that she found the letter “intimidating,” that it made her

   “anxious,” and that she expended time and energy reading the letter and



         2 Gartrell has complied with the “proper method” to request leave to
   amend by submitting a motion to amend that “either set[s] forth the substance
   of the proposed amendment or attach[es] a copy of the proposed amendment.”
   Rance v. Winn, 287 F. App'x 840, 841 (11th Cir. 2008) (quoting Long v. Satz,
   181 F.3d 1275, 1279 (11th Cir. 1999)).


                                           4
Case 3:19-cv-00442-TJC-JBT Document 58 Filed 01/28/21 Page 5 of 7 PageID 731




   sending it to her attorney. (Doc. 53-1, ¶¶ 55, 56). In so doing, the amended

   complaint attempts to sufficiently allege that Gartrell experienced injuries that

   give rise to standing under Trichell. Gartrell should have the opportunity to

   argue that she has standing, and if she does, to argue the merits of her claim.

   Any prejudice to J.J. Marshall in allowing amendment does not outweigh the

   interests of justice in allowing Gartrell to proceed.

         C. Jurisdiction

         J.J. Marshall argues that Gartrell did not allege sufficient facts for

   standing under the requirements of Trichell, and therefore that this Court lacks

   jurisdiction and must dismiss her complaint without ruling on her motions.

   (Doc. 54). J.J. Marshall states that “[t]he court cannot act in the absence of

   jurisdiction, so it cannot find jurisdiction lacking and then, create jurisdiction

   post factum by authorizing amendment to a factually deficient complaint.” (Doc.

   54 at 8).

         Under settled pleading principles, the court retains discretion to allow

   amendment to cure jurisdictional defects. Also, Congress has authorized

   amended complaints by statute, permitting “[d]efective allegations of

   jurisdiction. . . [to be] amended, upon terms, in the trial or appellate courts.”

   28 U.S.C.A. § 1653. Under the plain meaning of the statute, any “[d]efective

   allegations of jurisdiction may be amended.” Schlesinger v. Councilman, 420

   U.S. 738, 745 n.9 (1975). Were J.J. Marshall’s arguments about standing taken


                                           5
Case 3:19-cv-00442-TJC-JBT Document 58 Filed 01/28/21 Page 6 of 7 PageID 732




   to their logical end, no plaintiff would ever be permitted to amend a complaint

   for lack of standing in any situation, contradicting § 1653.

         Of course, § 1653 applies only to correct “statements about jurisdiction

   that actually exists, and not defects in the jurisdictional facts themselves.” 3

   Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 831 (1989). As Justice

   Marshall wrote, “the jurisdiction of the Court depends upon the state of things

   at the time of the action brought.” Mollan v. Torrance, 22 U.S. 537, 539 (1824)

   (reversing and remanding to permit plaintiffs to amend their pleadings to

   properly allege parties’ citizenship for diversity jurisdiction). Gartrell’s

   proposed amended complaint does not change the “state of things,” or Gartrell’s

   injuries upon receiving the letter from J.J. Marshall. It does not contradict her

   prior statements. Cf. Order Granting Defendants’ Motion to Dismiss for Lack

   of Jurisdiction, Doc. 162, Holzman v. Malcolm S. Gerald & Assoc., Inc., and

   LVNV Funding, LLC, Case No. 16-80643-CIV-Smith (S.D. Fla. Sept. 3, 2020)

   (granting motion to dismiss when plaintiff’s second affidavit alleging injuries

   sufficient to confer standing directly controverted the original affidavit and


         3  The cases that J.J. Marshall cites in arguing that a court must dismiss
   a motion to amend for lack of jurisdiction are inapposite. Wernick v. Matthews
   addressed whether the appellate court had jurisdiction over an appeal when the
   applicable statute gave appellate jurisdiction to the Supreme Court, and
   concluded that it did not. 524 F.2d 543, 545 (5th Cir. 1975). Steel Co. v. Citizens
   for a Better Environment stated that the Court must determine whether
   plaintiffs have standing before deciding whether the cause of action gives them
   the right to recover. 523 U.S. 83, 89 (1998).


                                           6
Case 3:19-cv-00442-TJC-JBT Document 58 Filed 01/28/21 Page 7 of 7 PageID 733




   allegations). (Doc. 49-1). Instead, Gartrell claims that she can allege those

   injuries in more detail, as Trichell requires. The Court has jurisdiction to permit

   her to do so. If J.J. Marshall has a legal basis, it may raise the standing issue

   again in response to the amended complaint.

         Accordingly, it is hereby

         ORDERED:

         1.    Plaintiff’s Combined Motion to Modify the Scheduling Order and

   For Leave to Amend the Complaint (Doc. 53) is GRANTED such that Plaintiff

   may file an amended complaint. Plaintiff shall file a First Amended Complaint

   no later than February 15, 2021.

         2.    Defendant shall respond to the First Amended Complaint no later

   than March 8, 2021. If Defendant moves to dismiss, Plaintiff must respond by

   March 29, 2021.

         DONE AND ORDERED in Jacksonville, Florida the 28th day of

   January, 2021.




   agb
   Copies:

   Counsel of record




                                           7
